DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Status of Claims
Claim 1 has been amended and claims 1-8 remain under consideration in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shinjirou (JPH074852, also see The Espacenet English Machine Translation Version “EEMTV”).
Regarding claim 1, Shinjirou teaches sander (see figure 2 and EEMTV , abstract, para [0011]) for delivering sand ( figure 2 and EEMTV, abstract  and para [0007], [0011], [0013]) through a hole in a metal melting furnace (2, figure 2 and EEMTV , abstract, and para [0011]) said sander comprising at least a sand chute (21, equivalent to the claimed sand dispenser, see figure 2 and EEMTV, para [0013]) a rotating arm (25, see figure 2 and para [0013]) configured for rotating the sand chute in a horizontal plane (note a rotation in the horizontal plane as illustrated in figure 2, reads on the claimed horizontal arc movement of the dispenser) from a home position to a sanding position over the hole for delivering sand and back again to a home position by the rotating arm (see figure 2, and EEMTV, abstract  and para [0007], [0011], [0013]).
Shinjirou teaches a sand chute or dispenser (21, see figure 2) connected to a vertical support (19, see figure 2) by a rotating arm (25, see figure 2) but does not particularly teach a sand dispenser connected to a platform by a rotating arm as claimed. However, the vertical support of Shinjirou constitutes an obvious variation or substitute of the claimed platform especially since (a) both the claimed platform and the vertical support of Shinjirou are configured for performing the same function of supporting the rotating arm connected to the sand cute or dispenser and (b) the claimed platform as recited in the claim appears to have no other significance except being a supporting means. Also, see MPEP 2144.06. I & II.
Regarding claims 2 and 3, the rotation of the Shinjirou sand chute in a horizontal 
plane extends between 0 and 360 degrees and hence encompasses the scope of the 


Allowable Subject Matter
7.	Claims 4-8 remain allowed for the same reasons as indicated in the previous office action mailed on 04/26/2021.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the amendment a new reference to Shinjirou has been applied in rejecting claims 1-3, and the reference to Kephart et al. which is the subject of applicant’s argument has been withdrawn from the instant office action.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733